Exhibit 10.1

Form of Severance Agreement

[DATE]

[NAME AND ADDRESS]

Dear [NAME]:

This letter (this “Agreement”) sets forth our agreement concerning certain
potential terminations of your employment with Harman International Industries,
Incorporated (the “Company”).

1. Severance. Subject to the other provisions of this Agreement, if your
employment with the Company is terminated by the Company other than for Cause or
Disability, or by you for Good Reason (any termination entitling you to
severance pursuant to this sentence, a “Qualifying Termination”), subject to
your execution and non-revocation of the release of claims described in
Section 6 below, the Company will (i) pay you, on the 60th day following such
termination, a lump sum severance payment equal your annual base salary as in
effect as of the date of such termination, (ii) pay you a prorated bonus for the
fiscal year during which such termination occurs (such proration to be based on
the portion of such fiscal year during which you were employed by the Company
and its affiliates), payable based on actual performance (determined according
to the procedures the Company would have applied had you remained employed
through the bonus payment date) at the same time annual bonuses for such fiscal
year are paid to Company employees generally, and (iii) provide you with
reasonable outplacement services for one year after such termination (the cost
of such services not to exceed $50,000). In addition, for a period (the
“Continuation Period”) of 12 months following the date of a Qualifying
Termination, the Company will arrange to provide you (and your dependents) with
coverage under the Company’s medical, dental or other health plan, but only to
the extent that you make a payment to the Company in an amount equal to the
monthly COBRA premium payments on a timely basis required to maintain such
coverage commencing with the first calendar month following the date of such
termination, and the Company shall reimburse you (in accordance with the
schedule set forth in Section 8) on an after-tax basis for the amount of such
premiums, if any, in excess of any employee contributions necessary to maintain
such coverage for the Continuation Period (the “COBRA Reimbursement”).

2. Change in Control. Notwithstanding any other provision of this Agreement,
this Agreement shall have no application with respect to any termination of your
employment during the Severance Period (as defined in the Severance Agreement
between the Company and you, dated [                     ] (the “Change in
Control Severance Agreement”).

3. Definition of Cause. Termination for “Cause” means a termination of your
employment by the Company based on your (i) commission of a crime (other than a
vehicular misdemeanor), (ii) intentional commission of damage to property of the
Company or any of its affiliates that causes material harm to the Company or any
of its affiliates, (iii) intentional wrongful disclosure of secret processes or
confidential information of the Company or any of its affiliates that causes
material harm to the Company or any of its affiliates, (iv) intentional wrongful
engagement in any Competitive Activity (as defined in the Change in Control
Severance Agreement), (v) misconduct which materially damages or injures the
Company or any of its affiliates, or (vi) gross negligence in the performance
of, or your willful failure to perform, your duties and responsibilities.



--------------------------------------------------------------------------------

4. Definition of Good Reason. Termination by you for “Good Reason” means a
termination of your employment by you that follows the occurrence of any of the
following: (i) an involuntary relocation that increases your commute by more
than 50 miles, (ii) a material diminution in your base salary (other than
pursuant to across-the-board reductions that apply uniformly to similarly
situated employees generally), (iii) a material diminution in your overall
compensation opportunity (other than pursuant to across-the-board reductions
that apply uniformly to similarly situated employees generally), or (iv) a
material reduction in your authority or position with the Company.
Notwithstanding the foregoing, a termination shall be deemed to be for Good
Reason hereunder only if you provide written notice to the Company of the
existence of one or more of the conditions described herein within 90 days
following your knowledge of the initial existence of such condition, the Company
fails to cure such condition during the 30-day period (the “Cure Period”)
following its receipt of such notice, and you terminate employment within 30
days following the conclusion of the Cure Period.

5. Definition of Disability. Termination by the Company for “Disability” means
termination based on your inability to perform your duties and responsibilities
by reason of illness or incapacity for a total of 180 days in any twelve-month
period.

6. Release of Claims. The Company’s obligation to make the payments hereunder is
conditioned upon your execution and delivery to the Company (within 50 days
after the date of your Qualifying Termination), and non-revocation, of a release
of claims, in substantially the form set forth as Exhibit A hereto (with any
changes as are reasonably requested by the Company to reflect changes in law or
practice).

7. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

8. Section 409A. The intent of the parties hereto is that payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code (the “Code”) and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding any provision in this Agreement to the
contrary, no payment or benefit that is deferred compensation for purposes of
Section 409A and that is due upon your termination of employment will be paid or
provided unless such termination is also a “separation from service” (within the
meaning of Section 409A). Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
If at the time of your separation from service (as defined in Section 409A) with
the Company, you are a “specified employee” (within the meaning of Section 409A,
using the identification methodology selected by the Company from time to time),
any payment hereunder that is considered deferred compensation under
Section 409A and that is payable on account of your separation from service (and
that would otherwise be paid prior to the six-month anniversary of such
separation) shall be delayed (the “Section 409A Delay”) until the earlier of
your death or the six-month anniversary of such separation from service and
shall then be promptly paid, together with interest for the period of delay,
compounded annually, equal to the prime rate (as published in The Wall Street
Journal and in effect as of the date the payment should otherwise have been
provided). All COBRA Reimbursements shall (subject to the Section 409A Delay) be
made within 30 days following the date on which you incur the expense but no
later than December 31 of the year following the



--------------------------------------------------------------------------------

year in which you incur the related expense, provided that in no event shall the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year affect the amount of reimbursements or in-kind benefits to be provided in
any other taxable year, nor shall your right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

9. Section 280G Cutback. Notwithstanding any provision of this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Agreement
would be an “excess parachute payment” (within the meaning of Section 280G of
the Code, or any successor provision thereto) but for the application of this
sentence, then the payments and benefits to be paid or provided under this
Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an excess parachute payment. Whether requested by you or
the Company, the determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Company by the
Company’s independent accountants. The fact that your right to payments or
benefits may be reduced by reason of the limitations contained in this Section 9
will not of itself limit or otherwise affect any rights you have other than
pursuant to this Agreement. In the event that any payment or benefit intended to
be provided under this Agreement is required to be reduced pursuant to this
Section 9, the Company will reduce your payments and/or benefits, to the extent
required, in the following order: (i) the lump sum payment described in
Section 1, (ii) the outplacement benefit described in Section 1, (iii) the
health continuation benefits set forth in Section 1, and (iv) the prorated bonus
set forth in Section 1.

10. Restrictive Covenants. The Company and you hereby agree that the provisions
of Sections 8(b)-8(d) of the Change in Control Severance Agreement are hereby
incorporated herein by reference (for such purposes, references in the Change in
Control Severance Agreement to the “Term” shall be deemed to refer to the entire
period of your employment with the Company and its affiliates). In addition, for
a period of one year following any Qualifying Termination, you shall not,
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, engage in any Competitive Activity (for purposes of
incorporation of Section 8(d) of the Change in Control Severance Agreement, the
covenant set forth in this sentence shall be deemed to be included in Section 8
of the Change in Control Severance Agreement).

11. At-Will Employment. Notwithstanding anything herein to the contrary, your
employment with the Company is terminable at will with or without Cause (subject
to the obligations of the Company hereunder). Nothing expressed or implied in
this Agreement will create any right or duty on the part of the Company or you
to have you remain in the employment of the Company and its affiliates for any
specific duration.

12. Governing Law and Dispute Resolution. The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any disputes, litigation, proceedings or other legal
actions by any party to this Agreement in connection with or relating to this
Agreement or any matters described or contemplated in this Agreement may be
instituted in the courts of the State of Delaware or of the United States
sitting in the State of Delaware. Each party to this Agreement irrevocably
submits to the jurisdiction of the courts of the State of Delaware and of the
United States sitting in the State of Delaware in connection with any such
dispute, litigation, proceeding or other legal action arising out of or relating
to this Agreement.



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement sets forth the entire understanding with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral or express or implied, between you and the Company or any
affiliate of the Company as to such subject matter, other than the Change in
Control Severance Agreement. Any payments provided hereunder shall, subject to
Section 2, constitute the exclusive payments due to you from, and the exclusive
obligation of, the Company and its affiliates in the event of any termination of
your employment, except for any benefits which may be due you in normal course
under any employee benefit plan of the Company (other than a severance plan)
which provides benefits after termination of employment.

14. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to you at your address on the
books of the Company, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address shall be effective only upon receipt.

15. Miscellaneous. This Agreement may not be amended, nor may any provision
hereof be modified or waived, except by an instrument in writing duly signed by
you and the Company. If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same agreement.

Please indicate your agreement by signing below and retain one copy for your
records.

 

Sincerely, HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:

 

Name: Its:



--------------------------------------------------------------------------------

Agreed and Accepted:

 

 

[                     ]



--------------------------------------------------------------------------------

Exhibit A

SAMPLE RELEASE (“RELEASE”)

In consideration of the agreement by Harman International Industries,
Incorporated (the “Company” or “Employer”) to provide the benefits described in
the letter agreement between me and the Company dated                      (the
“Agreement”) and in consideration for the Company’s other promises in the
Agreement and herein, I agree as follows:

Release of Known and Unknown Claims by Me.

I hereby release and forever discharge the Company and each of its associates,
owners, stockholders, affiliates, divisions, subsidiaries, predecessors,
successors, heirs, assigns, agents, directors, officers, partners, employees,
representatives, and insurers (collectively, the “Company Releasees”) of and
from any and all manner of action or actions, cause or causes of actions, in law
or in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages, loss, cost or expense, of any nature whatsoever, known
or unknown, fixed or contingent, which I now have or may have against the
Company or any Company Releasee to the extent acting by, through, under or in
concert with the Company, by reason of any matter, cause or thing whatsoever
from the beginning of time to the Effective Date (as defined below). The claims
released herein include, without limitation, claims arising out of, based upon,
or relating to the hire, employment, remuneration or termination of my
employment and any claims constituting, arising out of, based upon, or relating
to any tort theory, any express or implied contract, Title VII of the Civil
Rights Act of 1964, the Civil Rights of 1866, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.), the Equal Pay
Act, the Fair Labor Standards Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, and any other local,
state or federal law governing the employment relationship. Notwithstanding
anything herein to the contrary, nothing herein or otherwise shall release the
Company from any claims, rights or damages that I may have (i) under Section 1
of the Agreement or under this Release; (ii) as a stockholder in the Company; or
(iii) that may not be released or waived as a matter of law.

I expressly acknowledge, agree and recite that (i) the release and waiver set
forth in subsection 1(a) above are written in a manner I understand; (ii) in
executing this Release, I am not waiving rights or claims that may arise after
the date that this Release becomes effective; (iii) I am waiving rights or
claims only in exchange for consideration in addition to anything to which I am
otherwise entitled; (iv) I have entered into and executed this Release knowingly
and voluntarily; (v) I have been given up to twenty-one (21) days to consider
the terms of this Release and understand its terms; (vi) I have been advised of
the opportunity to seek the advice of legal counsel in this matter and to obtain
my counsel’s assistance in reviewing this Release; (vii) I have read and
understand this Release in its entirety; and (viii) I have not been forced to
sign this Release by any employee or agent of Employer.

I represent and warrant that there has been no assignment or other transfer of
any interest in any claims released hereunder, and I agree to indemnify and hold
the Company Releasees harmless from any liability, claims, demands, damages,
reasonable costs, reasonable expenses and reasonable attorney’s fees incurred by
the Company Releasees as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Company Releasees
against me under this indemnity.



--------------------------------------------------------------------------------

I agree that, except for claims made to or brought by the Equal Employment
Opportunity Commission (“EEOC”), if I hereafter commence, join in, or in any
manner seek relief through any suit arising out of, based upon or relating to
any of the claims released hereunder, or in any manner assert against the
Company Releasees any of the claims released hereunder, I shall pay to the
Company Releasees in addition to any other damages caused to the Company
Releasees thereby, all reasonable attorneys fees incurred by the Company
Releasees in defending or otherwise responding to said suit or claim.

It is my intention that my execution of this Release will forever bar every
claim, demand, cause of action, charge and grievance released above.

Assumption of Risk. Each of the parties fully understands that if any fact with
respect to any matter covered by this Release is found hereafter to be other
than, or different from, the facts now believed by any of the parties to be
true, each of the parties expressly accepts and assumes the risk of such
possible difference in fact and agrees that the release provisions hereof shall
be and remain effective notwithstanding any such difference in fact.

No Pending Actions. I represent that I do not presently have on file any
complaint, charge or claim (civil, administrative or criminal) against the
Company in any court or administrative forum, or before any governmental agency
or entity. I represent that I will not hereafter file any complaints, charges or
claims (civil, administrative or criminal) against the Company with any
administrative, state, federal or other governmental entity, agency, board or
court (except the EEOC) with respect to the claims released in Section 1 above.

Proprietary and Privileged Information. I agree and acknowledge that during the
course of my employment with Company, I received confidential and/or proprietary
information relating to, without limitation, Company and its subsidiaries’ and
affiliates’ business and marketing strategies, finances, benefit plans, systems,
products and employees. I agree on the date upon which I sign this Release to
return to the Company any and all documents, papers and material (including any
of the same stored on electronic media such as diskettes or tapes) containing
such confidential and/or proprietary information which has not theretofore been
returned to the Company, although I may retain the laptop computer as provided
in the Agreement. I further agree that, following my signing of this Release and
for so long thereafter as such information is not in the public domain through
no fault of mine, I will not use or disclose any such confidential and/or
proprietary information, either directly or indirectly, to or for the benefit of
any other person, firm or corporation. The provisions of this Section 4
supplement, but do not replace, my legal and other contractual obligations
relating to confidential Company information.

No Admission of Liability. I understand and agree that neither the execution of
this Release nor the performance of any term hereof shall constitute or be
construed as an admission of any liability whatsoever by either the Company or
me, as both the Company and I have consistently taken the position that it/I
have no liability whatsoever to the other.

Attorneys’ Fees. If the Company or I bring an action or proceeding for breach of
the Agreement or this Release or to enforce its or my rights hereunder or
thereunder, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, if any, incurred in connection with such action.

Return of Employer Property. I represent that I have returned to the Company all
Company products, samples, equipment, parts, inventory, manuals, technical
information and other Company materials in my possession or under my control,
except those with respect to which I



--------------------------------------------------------------------------------

have made arrangements with the Company to pick up or otherwise deliver to the
Company and except as otherwise provided in the Agreement. Company’s receipt of
all such items which I am obligated to return is a condition of its obligation
to provide me the benefits described in the Agreement.

Construction of Agreement and Release. This Release shall be construed as a
whole in accordance with its fair meaning and in accordance with the laws of the
State of Delaware. Neither the language of the Agreement nor that of this
Release shall be construed for or against any particular party, solely by reason
of authorship. Each and every covenant, term, provision and agreement herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. The headings used herein and in the Agreement are
for reference only and shall not affect the construction of any of them.

Sole Agreement. The Agreement, this Release, and the obligations referred to in
the last sentence of Section 4 above (if any), represent the sole and entire
agreement between the parties and supersede all prior agreements, negotiations
and discussions between the parties and/or their respective counsel with respect
to the subject matters covered hereby.

Severability. In the event that any one or more of the provisions contained in
the Agreement and this Release shall, for any reason, by held to be invalid,
void, illegal or unenforceable in any respect, such invalidity, voidness,
illegality or lack of enforceability shall not affect any other provision of the
Agreement or this Release, as the case may be, and the remaining portions shall
remain in full force and effect.

Amendment to Agreement.

Any amendment or modification of the Agreement or this Release must be made in a
writing signed by me and a duly authorized representative of the Company and
stating the intent of both parties to amend the Agreement or the Release, as
applicable.

Notices. All notices, requests, demands and other communications hereunder must
be in writing, marked “Personal and Confidential,” and shall be deemed to have
been given if delivered by hand or mailed by first class, postage and registry
fees prepaid, and addressed as follows:

 

If to Employee: XXXXXX If to Company: Attn: Chief Executive Officer Harman
International Industries, Incorporated 400 Atlantic Street, 15th Floor Stamford,
CT 06901

Revocation; Effectiveness. I understand that I have the right to revoke this
Release within seven (7) calendar days after I sign it. This Release will become
effective and enforceable only after I have signed it and upon expiration of the
seven-day revocation period with no revocation taking place (the “Effective
Date”). I understand that if I desire to revoke this Release, I must give
actual, written notice of revocation to the above person at the above address
before the seven-day revocation period expires.

The date indicated and my signature below acknowledge my review, understanding
and full, knowing and voluntary acceptance of the terms and conditions set forth
in this Release.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, intending to be legally bound hereby, have executed this
Release.

 

 

 

XXXXXXXXX (“Employee”, “me”, or “I”) Date Accepted and Agreed:

 

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED